FILED

UNITED STATES DISTRICT COURT  2  

FOR THE DISTRICT OF COLUMBIA
Clcrk, U.S. D|strict & Bankrupxcy

Coufts for the D§strict of Co\umbls

RAHEEM MUHAMMAD, )
)

Plaintiff, )

)

v. ) Civil Action No. /#°' 5

)

KIM DINE, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff’ s application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawyers See Haz`nes v. Kerner, 404 U.S. 5l9, 520 (1972). Even pro se litigants, however,
must comply with the F ederal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 23 7, 239
(D.D.C. 1987). Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’s jurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks. Fed. R. Civ. P. S(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Browrz v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges race and religious discrimination, violations of the Americans with
Disabilities Act, as well as common law claims of false arrest, malicious prosecution, and
intentional infliction of emotional distress, among others. He names approximately 110
defendants, and among these defendants are federal government agencies and officials, federal
law enforcement officers, officers of two counties in Maryland, attorneys, judges, and other
private citizens. The events giving rise to plaintiff`s claims appear to have occurred on
unspecified dates between 2009 and 2012 and in at least two Maryland counties. Few, if any, of
these events described in the complaint appear to have occurred in the District of Columbia;
neither the District of Columbia nor any District official is named a party defendant. lt is not
always clear which claims plaintiff brings against which defendants. If presented with this
plethora of legal claims in such an unwieldy pleading, it is not likely that the defendants could

readily prepare an adequate response to it.

As drafted, the complaint utterly fails to set forth a short and plain statement of plaintiff" s
claims, and the pleading therefore will be dismissed.l See, e.g., Aa'ams v. U.S. Dep ’t of State,

No. l3-l04l, 2013 WL 4579929 (D.D.C. July 10, 2013), appeal dismissed, No. 13-5244, 2013

1 The Court presumes without deciding that plaintiff raises viable claims, The complaint and
this civil action will be dismissed without prejudice, and the plaintiff may request leave to file an
amended complaint. See Salahuddin v. Cuomo, 861 F.2d 40, 42 (2nd Cir. 1988) (noting that
dismissal under Rule 8(a) "is usually reserved for those cases in which the complaint is so
confused, ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well
disguised," and "[w]hen the court chooses to dismiss, it normally grants leave to file an amended
pleading that conforms to the requirements of Rule 8").

WL 4711111 (D.C. Cir. 2013)', Periyaswamy v. Comcast ofMassachusetts I, Irzc., No. 12-10474,
2012 WL 5482090 (D. Mass. Nov. 13, 2012); see also Tillio v. Kent, 477 F. App’x 881 (3d Cir.
2012) (per curiam) (af`firming district court’s dismissal of "rambling and unclear" complaint

under Rule S(a)). An Order consistent with this Memorandum Opinion is issued separately.

@»w-

United States District Judge

DATE:

z/'%"t